

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
Time Based RSUs
Dorrit J. Bern

CHARMING SHOPPES, INC.
 
2004 STOCK AWARD AND INCENTIVE PLAN
 
RESTRICTED STOCK UNITS AGREEMENT
 
Agreement (the “Agreement”), dated as of April 1, 2008 (the “Grant Date”),
between CHARMING SHOPPES, INC. (the “Company”) and DORRIT J. BERN (the
“Executive”).
 
WHEREAS, the Executive is presently employed by the Company in the capacity of
President and Chief Executive Officer, and is a member of the Board of Directors
of the Company where she currently serves as Chairman of the Board;
 
WHEREAS, the Company recognizes that the Executive’s contribution has been
substantial and meritorious and, as such, the Executive has demonstrated unique
qualifications to act in an executive capacity for the Company; and
 
WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of December 31, 2007, as amended (the “Employment Agreement”), which
provides for the grant of restricted stock units to reward the Executive for her
contributions to the Company.
 
NOW THEREFORE, it is agreed as follows:
 
1.  
Grant of Restricted Stock Units; Consideration; Executive Acknowledgments.

 
The Company hereby confirms the grant, under the Company’s 2004 Stock Award and
Incentive Plan (the “Plan”), of _______ Restricted Stock Units on the Grant
Date.  The Restricted Stock Units are subject to the terms and conditions of the
Plan, the Charming Shoppes Variable Deferred Compensation Plan (the “Deferred
Compensation Plan”) and this Agreement.  Executive is required to pay no cash
consideration for the grant of the Restricted Stock Units, but performance of
services prior to the expiration of the risk of forfeiture relating to the
Restricted Stock Units and otherwise during her employment, and her agreement to
abide by the terms set forth in the Plan, this Agreement, and any Rules and
Regulations under the Plan, shall be deemed to be consideration for this grant
of Restricted Stock Units.  Executive acknowledges and agrees that (i) the
Restricted Stock Units are nontransferable as provided in Section 3(e) hereof
and in the Plan (ii) the Restricted Stock Units are subject to forfeiture in the
event of Executive’s termination of employment in certain circumstances, as
specified in and under Section 3 hereof, and (iii) sales of shares of the
Company’s common stock, par value $0.10 per share (“Shares”), following the
lapse of restrictions and settlement of the Restricted Stock Units, will be
subject to the Company’s policies regulating trading by employees, including any
applicable “blackout” or other designated periods in which sales of Shares are
not permitted.
 
2.  
Incorporation of Plan and Deferred Compensation Plan by Reference.

 
The Restricted Stock Units have been granted to Executive under the Plan.  All
of the terms, conditions, and other provisions of the Plan are hereby
incorporated by reference into this Agreement.  Capitalized terms used in this
Agreement but not defined herein or noted to be defined in the Employment
Agreement shall have the same meanings as in the Plan.  If there is
 

1
 
 

--------------------------------------------------------------------------------

 

any conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.  In addition, the terms of the
deferral of settlement of the Restricted Stock Units are governed by the
Deferred Compensation Plan, a copy of which previously has been provided to
Executive, which terms are also incorporated herein by reference.  Executive
hereby accepts the grant of Restricted Stock Units, acknowledges receipt of a
copy of the Plan and the Deferred Compensation Plan, and agrees to be bound by
all the terms and provisions hereof and thereof (as presently in effect or
hereafter amended), and by all decisions and determinations of the Board or
Committee under the Plan and the Deferred Compensation Plan.
 
3.  
Restrictions on Restricted Stock Units.

 
(a) Nature of Restricted Stock Units; Vesting and Deferral of Settlement.   Each
Restricted Stock Unit represents the right to receive one Share, which will be
issued and delivered upon vesting in accordance with the vesting provisions
specified in this Section 3, to the extent the Restricted Stock Units have not
been forfeited, at the settlement date applicable under Section 5.  Restricted
Stock Units are subject to a risk of forfeiture before they vest.  This Award
differs from awards of “restricted stock,” in that such awards involve issuance
of Shares at or shortly after grant, with such shares subject to forfeiture
(i.e., such shares must be returned to the Company if forfeited) during any
restricted period.  With respect to Restricted Stock Units, Executive has no
voting rights or rights to actual dividends prior to the vesting of the
Restricted Stock Units, but Executive is entitled to dividend equivalents in
accordance with Section 4.
 
(b) Termination of Employment.
 
(i) Forfeiture.  Except as provided below, if Executive’s employment terminates
and she thereafter is not an employee of the Company or any of its subsidiaries
(a “Termination”), and such Termination is for any reason other than death,
Disability, Termination by Executive for Good Reason, a Termination by the
Company for reasons other than Cause, or a Qualifying Termination, the
Restricted Stock Units that have not vested before such Termination shall be
forfeited at the time of such Termination.  For purposes of this Agreement,
“Cause,” “Good Reason,” “Disability” and “Qualifying Termination” shall have the
meanings ascribed to such terms in the Employment Agreement.  Accordingly,
except as provided below, Executive’s voluntary Termination (other than due to
Disability or for Good Reason) or Termination by the Company for Cause will
result in all Restricted Stock Units that have not vested at or before such
Termination being immediately forfeited.
 
(c) Vesting Schedule.  Unless the Restricted Stock Units vests earlier under
Section 3(d) below, the Restricted Stock Units shall vest in accordance with the
following schedule, subject to Executive’s continued employment with the Company
or a subsidiary through the relevant Vesting Date:
 


2
 

--------------------------------------------------------------------------------

 
 
 
Vesting Date
Restricted Stock Units Vesting
   
April 1, 2011
1/3
April 1, 2012
1/3
April 1, 2013
1/3



The vesting of the Restricted Stock Units is cumulative, but shall not exceed
100%.


(d) Vesting Acceleration.  Vesting shall be accelerated as follows:
 
(i) In the event of a Termination due to death, Disability or a Qualifying
Termination, the Restricted Stock Units that have not previously vested shall
become immediately vested on the date of Termination.
 
(ii) In the event of a Termination by Executive for Good Reason, or Termination
by the Company for reasons other than Cause, the portion of the Restricted Stock
Units that would have vested if Executive had continued in employment with the
Company for an additional two years following the date of Termination shall
become immediately vested on the date of Termination.
 
(iii) In the event of a Change of Control (as defined in the Employment
Agreement) at a time when Executive is employed by the Company or any of its
subsidiaries, if the acquiring company does not convert Executive’s outstanding
Restricted Stock Units to restricted stock units for stock of the acquiring
company (or the parent of the acquiring company, if the acquirer is a
subsidiary) that have the same economic value, vesting provisions and other
terms as Executive’s outstanding Restricted Stock Units, the Restricted Stock
Units shall become fully vested immediately prior to the occurrence of the
Change of Control.
 
(iv) If, upon a Change of Control, the acquiring company does convert the
Executive’s outstanding Restricted Stock Units into restricted stock units for
stock of the acquiring company (or the parent of the acquiring company, if the
acquirer is a subsidiary) that have the same economic value, vesting provisions
and other terms as the Executive’s outstanding Restricted Stock Units, the
portion of the Restricted Stock Units that would have vested over the two-year
period following such Change in Control shall become fully vested immediately
prior to the occurrence of the Change in Control, and the remaining vesting
schedule shall be accelerated by two years.
 
(v) Notwithstanding anything in this Agreement to the contrary, the vesting of
the Restricted Stock Units shall not be less favorable to Executive than the
vesting specified for stock awards under the Employment Agreement.
 
(e) Nontransferability.  Restricted Stock Units and all related rights hereunder
shall not be transferable or assignable by Executive other than by will or the
laws of descent and distribution, and may not be pledged, hypothecated, or
otherwise encumbered in any way or subject to execution, attachment, lien, or
similar process.
 

3
 
 

--------------------------------------------------------------------------------

 

4.  
Executive’s Account, Dividend Equivalents and Adjustments.

 
(a) Account.  Restricted Stock Units are bookkeeping units, and do not
constitute ownership of Shares or any other equity security.  The Company shall
maintain a bookkeeping account for Executive (the “Account”) reflecting the
number of Restricted Stock Units then credited to Executive hereunder as a
result of this grant of Restricted Stock Units and any crediting of additional
Restricted Stock Units to Executive pursuant to payments equivalent to dividends
paid on Shares under Section 4(b) (“Dividend Equivalents”).
 
(b) Dividend Equivalents.  Dividend Equivalents shall be credited in accordance
with the provisions of the Deferred Compensation Plan and the methodology
specified by the Company for crediting dividend equivalents on Share units in
effect from time to time thereunder.  It is understood that the intention
hereunder is that Dividend Equivalents be credited in a manner that provides an
economic benefit to Executive equivalent to dividends on Shares without undue
administrative burdens on the Company.  All Dividend Equivalents deemed
reinvested in additional Restricted Stock Units shall be subject to the same
risk of forfeiture, vesting provisions, and other restrictions and terms as
apply to the original Restricted Stock Units.  Executive shall not be entitled
to receive actual dividends in respect of Restricted Stock Units prior to the
issuance of Shares in settlement thereof.
 
(c) Adjustments.  The number of Restricted Stock Units credited to Executive’s
Account shall be adjusted by the Committee, in accordance with Section 10(c) of
the Plan, in order to preserve, without enlarging Executive’s rights with
respect to, such Restricted Stock Units.  Any such adjustment shall take into
account any crediting of Restricted Stock Units or cash to the Executive under
Section 4(b) in connection with such transaction or event.
 
5.  
Settlement.

 
(a) Time of Settlement.  Settlement of Restricted Stock Units shall occur at the
later of the applicable Vesting Date or the applicable date specified for
payment in accordance with the Restricted Stock Units Election that was filed by
Executive under the Deferred Compensation Plan on or before December 31 of the
year prior to the Grant Date.  The Company shall settle the Restricted Stock
Units by making delivery of Shares in such manner as may be specified under the
Deferred Compensation Plan; provided, however, that if permitted under the
Deferred Compensation Plan, the Company may make delivery of Shares in
settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Executive, registered in the name
of the Executive (and any joint name, if so directed by the Executive), or by
depositing such Shares into a stock brokerage account maintained for the
Executive (or of which the Executive is a joint owner, with the consent of the
Executive).  If the Company determines to settle Restricted Stock Units by
making a deposit of Shares into such an account, the Company may settle any
fractional Restricted Stock Unit by means of such deposit.  In other
circumstances or if so determined by the Company, the Company shall instead pay
cash in lieu of fractional Shares, on such basis as the Committee or the Board
may determine.  In no event will the Company issue fractional Shares.
 
(b) Effect of Settlement.  Upon settlement of the Restricted Stock Units, all
obligations of the Company in respect of such Restricted Stock Units shall be
terminated.
 

4
 
 

--------------------------------------------------------------------------------

 

(c) Section 409A.  Other provisions of this Agreement notwithstanding, in order
to comply with Section 409A of the Internal Revenue Code (the “Code”), (i) if
the timing of any settlement hereunder would result in a distribution of Shares
to Executive at a time when Executive is a “Specified Employee” under Code
Section 409A and precluded under Code Section 409A from then receiving the
distribution, such settlement shall be delayed in accordance with Section 7.2(c)
of the Deferred Compensation Plan (but without any effect on the timing of any
settlement that otherwise would occur six months or more after Executive’s
separation from service within the meaning of Code Section 409A); (ii) any
distribution in settlement of the Restricted Stock Units that is triggered by a
termination of employment hereunder will occur only at such time as Executive
has had a “separation from service” for purposes of Code Section 409A,
regardless of whether any other event might be viewed as a termination of
employment by the Company for any other purpose; (iii) the Company shall have no
power or authority to accelerate the distribution and settlement of the
Restricted Stock Units except to the extent such acceleration is permitted under
Code Section 409A; (iv) all other requirements of Code Section 409A and
regulations thereunder shall apply to the extent necessary so that the Executive
is not subject to constructive receipt of income under Code Section 409A prior
to the actual distribution of Restricted Stock Units hereunder or to tax
penalties under Code Section 409A; and (v) other restrictions and limitations
under the Deferred Compensation Plan with respect to distributions apply to the
Restricted Stock Units subject to Code Section 409A.
 
6.  
Tax Withholding.

 
The Company will withhold from the number of Shares to be delivered upon
settlement a number of whole Shares which has a Fair Market Value equal to the
minimum federal, state and local tax withholding obligations relating to such
settlement.  The Shares withheld will be valued at the Fair Market Value
determined in accordance with procedures for valuing Shares as determined by the
Committee and otherwise in effect at the time of settlement, including under the
Deferred Compensation Plan.
 
7.  
Miscellaneous.

 
This Agreement shall be binding upon the heirs, executors, administrators, and
successors of the parties.  This Agreement constitutes the entire agreement
between the parties with respect to the Restricted Stock Units granted hereby,
and supersedes any prior agreements or documents with respect to such Restricted
Stock Units.  No amendment, alteration, suspension, discontinuation, or
termination of this Agreement which may impose any additional obligation upon
the Company or materially and adversely affect the rights of Executive with
respect to the Restricted Stock Units shall be valid unless in each instance
such amendment, alteration, suspension, discontinuation, or termination is
expressed in a written instrument duly executed in the name and on behalf of the
Company and by Executive.
 
 
5
 

--------------------------------------------------------------------------------

 
 
By accepting this grant of Restricted Stock Units, Executive agrees to the terms
of this Agreement and agrees to be bound by all the terms and provisions of the
Agreement, the Plan (as presently in effect or hereafter amended) and the
Deferred Compensation Plan, and by all decisions and determinations of the
Committee and the Board.
 

 
CHARMING SHOPPES, INC.
         
BY:  ______________________                                                                     
 
(Authorized Officer)
     
EXECUTIVE:
         
BY: ______________________                                                                      
 
Dorrit J. Bern



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6
 
 

--------------------------------------------------------------------------------

 
